Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting
Examiner previously made a Double patenting rejection in the Action dated 5/8/20.  Applicant argued that the amendments obviated the rejection.  Examiner disagrees.  The assemblies of the co-pending applications include a flat wire and wherein said loop shape spring member comprises a diameter that extends in a plane parallel to a longitudinal axis of a handle of said razor. As such, the amendments do not obviate the double patenting rejection.  For purposes of clarity the double patenting rejection is repeated below.  
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit 
www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 10-12 and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6 and 7 of USPGPUB 20190299475; Claims 1 and 7 of related publication USPGPUB 20190369565; and claims 1 and 11 of related publication USPGPUB 20190366573, as shown in the tables below. 
The claims at issue are either identical or not patentably distinct from each other.  The tables below list all of the limitations of each of the Claims of the present Application and adjacent thereto list the corresponding limitations as they are found in the related applications.
 Because all of the limitations of Claims 1-6, 10-12 and 16-20 are either substantially identical or patentably indistinguishable from the corresponding limitations of the related Applications, Claims 1 and 5 are rejected under a nonstatutory double patenting rejection.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 3810305, Perry.  
Regarding Claims 1-17, Perry discloses a razor (fig’s. 1-2) comprising a loop shaped spring member (fig. 2, spring 84), disposed in an assembly having a movable member (fig 1, cap 24) ), wherein said loop shaped spring member comprises a flat wire (since portions of the spring are flat as seen in fig 2) and wherein said loop shape spring member comprises a diameter that extends in a plane parallel to a longitudinal axis of a handle of said razor (fig 2, e.g. plane which extends parallel to the shaded lines in the figure); wherein per Claim 2, said spring member is mounted inside said assembly with said movable member  and is supported in said assembly with said movable member (when the cap is attached the handle as in fig 1); wherein per Claim 3-5, said assembly with said movable member is an eject-member said assembly with said movable member moves a razor cartridge in one or more directions relative to said handle of said razor  (col 6, lines 50-60); wherein per Claim 6, said loop shaped spring member comprises two end portions having distal ends (ends 88), wherein per Claim 7,  said distal ends are curved (fig 2), wherein per Claim 8, said curved distal ends curve toward a center of said loop shaped spring member (e.g. from the most exterior lateral edges toward the center of the spring), wherein per Claim 9, one or both of said distal ends is unsupported (in that the ends are able to move within the assembly of Perry), wherein per Claim 10, said two distal ends are spaced apart (see fig 2); wherein per Claim 11, the end portions of the loop shaped spring member overlap (in that at least several planes can be drawn which planes run through both end portions of the loop shaped spring member); wherein per Claims 12 and 13, said loop shaped spring member comprises one or more retarding structures (90, in that by being part of the spring they help resiliently retard inner movement of the spring arms), said one or more retarding structures comprising a knob with a curved profile (a knob is defined by Merriam Webster’s dictionary as a “a rounded protuberance”, and as seen in fig 2, the ends 88 are rounded protuberances in that the cross sections of the protruded ends thereof are round, and since the cross section is round it is a curved profile); wherein per Claim 14, said retarding structure is disposed generally opposite an overlapping portion formed by an overlap of end portions of said loop shaped spring member (since the part 90 is disposed on an end portion opposite to the other end portion), wherein per Claim 15, the retarding structures into a center of said loop spring member (fig 2); wherein per Claims 16-17, said loop shaped spring member is a substantially closed loop (fig 2), comprising a circle/ring shape (fig 2).
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Perry.
Regarding Claims 18-19, Perry discloses all the limitations of Claim 1 as discussed above. 
Perry lacks said loop shaped spring member having an overall length of 30 mm to 90 mm when straightened, and a radii of curvature between about 1 mm to about 12 mm.

Regarding Claim 21, Perry discloses a razor (figs 1-2) comprising a loop shaped spring member (fig 2, 84) disposed in an assembly with a movable member (cap 24), wherein an overall length of the loop shaped spring member is formed into a loop shape that extends in a single plane (fig 2), wherein said single plane is parallel to a longitudinal axis of a handle of said razor (e.g. plane extending parallel to the phantom lines in fig 2), and wherein said loop shape spring member comprises a diameter that extends in said single plane (e.g. plane extending parallel to the phantom lines in fig 2).
Response to Arguments
Applicant's arguments filed 10/8/20 with regard to the Double patenting rejections in the Action dated 5/8/20, have been fully considered but they are not persuasive.  With regard to the double patenting rejections Applicant argues that the amendments to the Claims obviate the double patenting rejections.  Examiner disagrees.  As noted above, the assemblies of the co-pending Applications also comprise the structure encompassed by the amended claims as now presented.  As such, the amendments do not obviate the double patenting rejection.  Examiner acknowledges Applicant’s willingness to file a terminal disclaimer if necessary.
Applicant’s arguments, see Remarks, filed 10/8/20, with respect to the rejections of claims 1-19 under 35 USC 102/103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Perry.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando Ayala whose telephone number is (571) 270-5336.  The examiner can normally be reached on Monday through Friday between the hours of 9 a.m. to 5 p.m. EST.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571) 272-4483.  The fax number for the organization where this application is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
/FERNANDO  AYALA/
Examiner, Art Unit 3724


/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        01/15/2021